Opinion issued March 18, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00618-CV
                             ———————————
            YPD TRUCKING CORPORATION, YORJAN PEREZ,
                 AND POLAR FREIGHT, INC., Appellants
                                          V.
                  FAIZA BISMILLA BADARPURA, Appellee


                    On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Case No. 19-DCV-266920-A


                           MEMORANDUM OPINION

      Appellants YPD Trucking Corporation, Yorjan Perez, and Polar Freight, Inc.,

have failed to timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file

brief), 38.8(a) (governing failure of appellant to file brief). After being notified on

October 21, 2020 that this appeal was subject to dismissal, appellants did not
respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).

Accordingly, we dismiss the appeal for want of prosecution for failure to timely file

a brief. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Landau, and Hightower.




                                         2